FILE COPY




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 28, 2022

                                            No. 04-22-00085-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                      Original Mandamus Proceeding1

                                                ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

        On February 11, 2022, relator filed a petition for writ of mandamus complaining of the
trial court’s “Order Following Hearing Regarding Placement for the Child A.A.” rendered on
January 31, 2022 and signed on February 3, 2022. The Department also filed a motion asking
this court for a stay of the order. On February 14, 2022, we granted the motion to stay

        This court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the amended petition in this court no later than March 15, 2022. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED February 28, 2022.

                                                                               PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1 This proceeding arises out of Cause No. 2010-CI-00396, styled In the Interest of A.A. and T.B., Children, pending
in the 57th Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the order at issue
in this proceeding.